          Case 1:03-md-01570-GBD-SN Document 4235 Filed 10/26/18 Page 1 of 8



                               MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                                          In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

       Plaintiffs’ Executive Committee for Personal                             Plaintiffs’ Executive Committee for
                   Injury and Death Claims                                               Commercial Claims
    Ronald L. Motley (1944-2013)                                          Stephen A. Cozen, Co-Chair
    Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs                Sean Carter, Co-Chair
    MOTLEY RICE LLC                                                       COZEN O’CONNOR
    James P. Kreindler, Co-Chair
    KREINDLER & KREINDLER LLP

    Andrew J. Maloney III, Co-Liaison Counsel                             J. Scott Tarbutton, Liaison Counsel
    KREINDLER & KREINDLER LLP                                             COZEN O’CONNOR
    Robert T. Haefele, Co-Liaison Counsel
    MOTLEY RICE LLC


                                                                 VIA ECF
    October 26, 2018

    Hon. Sarah Netburn
    United States Magistrate Judge
     for the Southern District of New York
    500 Pearl Street
    New York, NY 10011

              Re:            In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

         Pursuant to the Court’s August 27, 2018 Order (ECF No. 4125), the existing October 3,
2006 Protective Order (ECF. No. 1900) and this Court’s Individual Practices, the Plaintiffs’
Executive Committees (“PECs”) request an order that (1) consistent with the existing Protective
Order (see ECF No. 1900 at 6, 16), reaffirms that they may publicly file with the Court the discovery
documents produced by the Kingdom of Saudi Arabia (“Kingdom” or “Saudi Arabia”) identified in
this letter;1 and (2) permits them to share with non-parties discovery documents that have been
designated as “confidential” for purposes of non-party discovery, so long as the non-party enters
into a confidentiality agreement. While the Kingdom’s wholesale designation of two-thirds of its
                                                            
1Following the process set out in this Court’s Aug. 27, 2018 Protective Order (ECF No. 4125 at 2),
the Plaintiffs’ Executive Committees conferred with the Kingdom of Saudi Arabia on the issue
during an Oct. 24, 2018 telephonic meeting and provided the numbers of the documents they intend
to file with the Court. As of the writing of this letter-motion, the Kingdom has not agreed that
those documents may be filed publicly. Because information from the documents designated as
confidential is inextricably interwoven with the Plaintiffs’ Executive Committees’ supplemental letter
update (submitted separately today) and because that letter is supported by exhibits that bear the
confidential designation, the PECs have submitted those materials under seal, as well as those
exhibits to the instant application bearing the confidential designation, until this Court reaches a
determination on the issues raised herein.


                                                                     1
 
          Case 1:03-md-01570-GBD-SN Document 4235 Filed 10/26/18 Page 2 of 8



document production as “confidential” raises serious questions about its compliance with the spirit
of the existing confidentiality protocol, the PECs are not challenging those designations in this
letter-request, though they intend to do so at the appropriate time.2
        The contents and custodians of the materials produced to date cannot justify sealing on the
Court’s docket. As discussed below, the recitation of certain terms – Embassy or Consulate,
diplomatic or consular, “very sensitive topics” – or the specious invocation of the Vienna
Convention on Consular Relations (which does not provide a mechanism for sealing materials) do
not and cannot demonstrate the “good cause” for confidentiality designations that was the basis for
the protocol in the existing Protective Order, let alone the “most compelling reasons” standard that
Order described as necessary to seal judicial filings. See ECF No. 1900 at 6, 3–4.
         As a procedural matter, this Court can and should resolve this issue now. The existing
Protective Order contemplated allowing a defendant to designate as confidential only discovery
documents (i.e., only documents that have not been filed), but specifically rejected a request to
impose a blanket rule requiring that “confidential” items be filed under seal. ECF No. 1900 at 6, 16.
Requiring the PECs to negotiate confidentiality disputes with the Kingdom on a document-by-
document basis before filing materials with the Court would therefore be directly contrary to the
existing Protective Order. See ECF No. 1900 at 6 (“the Court will not permit [confidential-
designation discovery] documents to be filed under seal pursuant to the … current application.”).
Indeed, if the existing confidentiality protocol is interpreted to impose an ex ante prohibition on
public filing of “confidential” documents, the PECs will be forced to pre-litigate each discovery or
legal dispute as a confidentiality dispute, multiplying the number of motions this Court will need to
address, expanding the time necessary to resolve the substantive issues and improperly shifting the
burden on this issue to the party that is seeking to file documents publicly, instead of keeping it on
the party that hopes to shield those documents from public scrutiny.
       1. Discovery Background
        Saudi Arabia has produced just under 3,900 documents (totaling about 6,900 pages) to the
PECs. Of those, the Kingdom has designated 2,575 documents – nearly two-thirds of the total
production – as confidential. Saudi Arabia has provided no support for any of its designations,
instead only identifying the custodian of the underlying documents. See Exhibit A hereto, Discovery
Log Excerpts. For example, the largest set of “confidential” documents – 1,421 items – are labeled
as such with the notation that the custodian was “the Saudi Arabia Ministry of Islamic Affairs
(“MoIA”). Id. Others are labeled “confidential” with notations that the custodian was the General
Authority of Civil Aviation (606 documents), the Saudi Arabia Embassy (412 documents), the Los
Angeles Consulate (22 documents), the Saudi Arabian Cultural Ministry (18 documents), the
Presidency of State Security (12 documents) and the Ministry of the Interior (4 documents.) Id.


                                                            
2
  The PECs have separately embarked on the process of seeking removal of confidentiality
designations pursuant to the terms of the original Protective Order by providing Saudi Arabia with
written objections to specific confidentiality designations, and are awaiting a response. See Exhibit C
hereto, 10/23/2018 Letter Identifying Documents (filed under seal). 

                                                               2
 
          Case 1:03-md-01570-GBD-SN Document 4235 Filed 10/26/18 Page 3 of 8



        After reviewing Saudi Arabia’s initial production and discovery from non-parties, the PECs
served a supplemental jurisdictional discovery demand. Despite conferring on Oct. 24, 2018, the
Kingdom has not agreed to produce additional materials and the PECs are providing a letter to the
Court that discusses information from documents designated as “confidential” and appends some of
those documents themselves. See Exhibit B hereto, “Confidential” Documents Submitted in Support
of PECs Supplemental Discovery Letter (filed under seal). The PECs have also identified
approximately 530 pages of discovery documents that Saudi Arabia has (improperly) designated as
confidential that they anticipate filing with the Court in future motions practice, and raised this issue
with the Kingdom, as well. See Exh. C; Exhibit D hereto, Subset of English Language “Confidential”
Documents Identified in 10/23/2018 Letter.
         Additionally, several documents the Kingdom has produced are relevant to non-party
discovery and must be shared with those non-parties to facilitate further document exchange and
depositions, which the PECs are limited in doing under the existing Protective Order.3 In response
to the PECs request to the Kingdom to share materials with non-parties, Saudi Arabia has
demanded that the PECs reveal work-product regarding the PECs’ investigations before it will
decide whether to permit the PECs to provide “confidential” documents to non-parties (which
prevents the PECs from, for example, sharing documents with educational institutions even if those
institutions originated the “confidential” document that Saudi Arabia produced. See Exh. D, KSA
696, 724-26, 734-37, 740, 792, 840, 854, 856, 897-98, 903, 905-06, 1822-23, 1825-32, 1834-41.4)
       2. Under the Existing Protective Order and Well-Settled Law, Saudi Arabia Has Failed
          to Meet its Burden to Seal Documents and the PECs Are Permitted to Publicly File
          Documents that Saudi Arabia has Produced, Even Those Marked as “Confidential”
        In two prior orders, the Court addressed the process governing the public filing of materials
that a party had designated as confidential during discovery. See ECF Nos. 1900, 4125. In its Aug.
27, 2018, order, this Court directed parties to “comply with the existing protective order, ECF No.
1900, and the Court’s Individual Practices when they wish to file any information with the Court
that has been designated as confidential.” ECF No. 4125. The existing Protective Order, however,
had a protocol that pertained only to discovery materials. While it allowed “parties to designate
particular discovery material as confidential and subject to heightened protections,” the Protective
Order also clearly stated that it would “not permit such materials to be filed under seal pursuant to



                                                            
3
 The existing Protective Order allows a receiving party to provide documents marked as
confidential to deposition witnesses so long as the witnesses “agree[] to be bound by the terms and
restrictions of” the Protective Order but does not address the sharing of such materials with non-
parties outside the context of a deposition. See ECF No. 1900, §§ 3.d, 5. Permitting the PECs to
share the documents to further facilitate discovery would allow the PECs to ensure the integrity of
discovery without materially increasing the number of persons with access to purportedly
confidential information.
4
 That documents created by non-parties bear the “confidentiality” stamp is yet further evidence of
the startling reach of the Kingdom’s designations.
                                                               3
 
          Case 1:03-md-01570-GBD-SN Document 4235 Filed 10/26/18 Page 4 of 8



the … current application” and expressly declined to apply the confidentiality protocol to any
“exhibit or other attachment to any motion[.]” ECF No. 1900 at 6, 16.5
        Denying the earlier general application to seal judicial filings of documents that a defendant
had designated as confidential, the Court fashioned the existing Protective Order relying on both the
First Amendment rights of litigants and the public’s right of access to judicial proceedings, observing
that these rights are at their “‘apogee’ with respect to” those “‘items filed with the court that are
relevant to the performance of the judicial function and useful in the judicial process.’” ECF No.
1900 at 6 (quoting Gambele v. Deutsche Bank AG, 377 F.3d 133, 140 (2d Cir. 2004)) and 3 (quoting
SEC v. TheStreet.com, 273 F.3d 222, 231 (2d Cir. 2001)). Accordingly, “motions and accompanying
exhibits filed with the court” should not be filed under seal unless the party seeking to keep them
sealed can satisfy “a more demanding standard of good cause” showing the most compelling reasons
for keeping such materials from public view. ECF No. 1900 at 3–4 (citing Gambele, 377 F.3d at 140)
(“documents used by parties for, or opposing, summary judgment should not remain under seal
absent the most compelling reasons.”) Discovery documents designated as “confidential” are
therefore not presumptively entitled to be sealed as part of a court filing.
        In support of their letter regarding the supplemental discovery demand, the PECs are filing
certain “confidential” documents. See Exh. B. Nothing in those documents could reasonably be
considered sufficiently sensitive or private to justify a confidentiality designation (under ECF No.
1900’s “good cause” standard) let alone require that they be filed under seal. Nor does the only
information that Saudi Arabia has offered about the documents – the identity of the records
custodian – afford a basis for the confidentiality designations or sealing. Because Saudi Arabia has
not satisfied the “more demanding standard of good cause” required for judicial filings that ECF
No. 1900 and the relevant case law require, the PECs should be permitted to file the Exhibit B
documents publicly.
        The PECs have also identified a subset of the Kingdom’s discovery documents consisting of
about 530 pages that the PECs anticipate filing with the Court in connection with future discovery
motions practice as well as in response to Saudi Arabia’s renewed motion to dismiss. See Exh. C at 3.
They have sought Saudi Arabia’s consent to filing those materials publicly, but have not received a
response. These documents include internal memos from more than a decade ago about
employment decisions that contain no information that could reasonably be considered sensitive or
private. See e.g. Exh. D, KSA 553, 556 – 561. Others are aged telegrams about budgetary issues at
the King Fahd Mosque. See, e.g., Exh. B, KSA 1213-14. Saudi Arabia has designated those specific
documents as confidential again only, it appears, because of the documents’ original custodians. See
Exh. A. But they contain no sensitive or private information – no discussions that could fairly be
characterized as diplomatic, no communications having to do with mission-related business, no
                                                            
5
 Nor do the applicable Individual Practices permit presumptive sealing of judicial filings. See
Individual Practice Rule III.d (requiring the party seeking to withhold information from the public
to “make a specific request to the Court by letter explaining the reasons for seeking to file that
submission under seal and addressing the request in light of … Lugosch v. Pyramid Co. of Onondaga, 435
F.3d 110 (2nd Cir. 2006.)”). Saudi Arabia had made no such request, offered no such explanation,
nor articulated “the most compelling reasons” necessary to satisfy the “more demanding standard of
good cause” essential to meet its burden to seal the documents. See ECF No. 1900 at 3–4.
                                                               4
 
     Case 1:03-md-01570-GBD-SN Document 4235 Filed 10/26/18 Page 5 of 8



health or medical records of private individuals. The mere reference to the document custodian does
not satisfy Saudi Arabia’s demanding burden to make a “specific, clearly defined demonstration of
good cause” warranting sealing the documents when they are judicially filed. ECF No. 1900 at 6.
        The Kingdom previously took the apparent position that some (if not all) of its purportedly
“confidential” discovery documents would have to be filed with the Court under seal. For example,
three of the documents that the PECs are filing with their supplemental discovery letter today
include items that Saudi Arabia has asserted “merit permanent sealing.” ECF No. 4117 at 3; Exh. B,
KSA 1199, 1204. According to Saudi Arabia, those are “confidential communications between
Saudi Arabia’s Embassy and its Ministry of Foreign Affairs concerning the legal status of a Saudi
Arabian national in the United States” that should remain confidential because of their nature as
“diplomatic and consular communications.” ECF No. 4117 at 3.
        To the extent that this assertion can be interpreted as a request to seal material under the
Vienna Convention on Consular Relations (“Convention”), the protection of official
correspondence afforded by the Convention allows a nation-state to withhold materials, but does
not provide a basis for sealing materials once the nation-state has waived the protection and
produced materials. See Vienna Convention on Consular Affairs, arts. 33, 35, 63 Stat. 1031, 500
U.N.T.S. 95 (“Convention”). Had Saudi Arabia believed the Convention provided protection from
disclosure of those communications, the only proper procedure would have been to object to the
discovery demand and decline to produce the documents. Instead, Saudi Arabia waived any
protection that may have existed and voluntarily disclosed documents from the Embassy and Los
Angeles Consulate in an attempt to further its own interests in this case. Having done so, it cannot
now retroactively cloak that production in any treaty protections. Doing so would permit the
Kingdom to selectively and simultaneously waive and assert protections under the Convention.
          Moreover, even if Saudi Arabia had objected to production under the Convention, such an
objection would have been unavailing. Under the Convention, “[o]fficial correspondence means all
correspondence relating to the consular post and its functions.” Id., art. 35(2). The documents that
the PECs intend to publicly file are unrelated to any protected diplomatic consular activities of the
mission. While directly relevant to questions of agency, control, and knowledge – critical issues in
this litigation – the materials that Saudi Arabia has produced do not fall within any reasonable
definition of “correspondence relating to the consular post and its functions.” Having produced
responsive materials to the PECs with no articulable argument that the documents relate to the
consular posts or their function, Saudi Arabia should not be permitted to seal the materials from
public view merely by the incantation of talismanic terms such as Embassy or Consulate.
         In short, none of the subset of additional discovery documents that the PECs have to date
identified as related to anticipated judicial filings contain the hallmarks of high sensitivity that
warrant departure from the presumption of public access to court filings. Because Saudi Arabia has
woefully failed to make the necessary showing that there is a “most compelling reason” for sealing
any judicial filings, it has not met its burden to prevent the PECs from filing on the Court’s public
docket those discovery materials relevant to judicial filings (set forth at Exh. C, p. 3). Gambele, 377
F.3d at 140; see also ECF No. 1900 at 16.



                                                   5
 
     Case 1:03-md-01570-GBD-SN Document 4235 Filed 10/26/18 Page 6 of 8



         Judge Casey rightly denied the request by defendants (including Saudi Arabia) to force the
PECs to file under seal any documents bearing a confidential designation, as it was contrary to well-
settled law establishing the presumption of public access to judicial documents. Consistent with the
existing protocol, the common law presumption against sealing of judicial documents absent the
most compelling reasons and the absence of any such reason warranting protection for the
documents produced to date, the PECs should not be prevented from publicly filing those discovery
materials it has identified as relevant to motions practice.
        For all of these reasons, the PECs respectfully request that the Court authorize them to file
publicly the documents included as Exhibits B and set forth on page 3 of Exhibit C regardless of the
confidentiality designations asserted by the Kingdom of Saudi Arabia.
    3. The PECs Must be Permitted to Share “Confidential” Discovery Documents with
       Non-Parties who Enter Into a Confidentiality Agreement
        In the course of reviewing Saudi Arabia’s discovery materials, the PECs learned that some of
the materials produced by the Kingdom relate directly to non-party discovery. For example, the
Kingdom’s production includes documents it received from the King Fahd Mosque that mention
various dealings between the Kingdom and the Mosque. To facilitate discovery with the Mosque,
the PECs must be able to share with the Mosque’s lawyers the documents produced by the
Kingdom that indicate inconsistencies or gaps in the production by one or the other in order to
ensure that the Mosque has properly complied with the PEC’s subpoena and/or that the Kingdom
has fully complied. Similarly, in connection with the academic pursuits allegedly undertaken by
Omar al Bayoumi in the United States, the PECs must be able to share Kingdom records relating to
Bayoumi’s purported enrollments or studies at George Washington University with representatives
of George Washington University and those from San Diego State University with representatives of
San Diego State University. See, e.g., Exh. D, KSA 726, 734-37, 903, 905-06, 1828-30.
        Although the existing order authorizes the PECs to question non-parties about confidential
materials while at a deposition (and authorizes the non-party and its counsel to access confidential
materials in preparation) (see ECF No. 1900, § H.3.d), it does not specifically authorize the PECs to
permit non-party access to confidential information to facilitate the dialogue with non-parties
contemplated in instances like those described here. The PECs have asked the Kingdom for a
modification of the protective practices that would allow them to share “confidential” documents
with non-parties who enter into a confidentiality agreement, but the Kingdom has rejected that
request. Instead, during the Oct. 24, 2018 meet and confer, counsel for the Kingdom proposed that
the PECs present each document on a case-by-case basis, identifying the non-party with which it
sought to share each document. This exceptionally inefficient proposal, if adopted, would unduly
lengthen the discovery process, improperly allow Saudi Arabia access to the PEC’s work-product
decision-making on litigation strategy and impose other substantial burdens on the PECs (and the
Court). The PECs therefore ask that they be permitted to share discovery documents that the
Kingdom has designated as “confidential” with non-parties for purposes of non-party discovery, so
long as those non-parties agree to be bound by the terms and conditions of the existing Protective
Order.



                                                  6
 
          Case 1:03-md-01570-GBD-SN Document 4235 Filed 10/26/18 Page 7 of 8



       4. Conclusion
    In this application, the PECs address two issues: (1) whether Saudi Arabia has met its burden to
require that documents the PECs are filing in connection with motions the Court is being asked to
consider be filed under seal; and (2) whether the PECs may share documents designated as
“confidential” with non-parties to facilitate discovery related to the non-parties.6
        Because the “confidentiality” designations on Saudi Arabia’s discovery do not satisfy the
high burden that applies under the existing Protective Order to justify sealing judicial filings and
because no reason exists to prevent the PECs from sharing documents with non-parties to facilitate
the discovery as articulated in this application; the Court should enter an order that
              (1)            consistent with the existing Protective Order (ECF No. 1900), authorizes the PECs
                             to publicly file the documents attached as Exhibits B and D (and identified in
                             Exhibit C, p. 3); and
              (2)            authorizes the PECs to share with non-parties those documents that have been
                             designated as “confidential” for purposes of non-party discovery so long as the non-
                             party agrees to maintain confidentiality.




                                                            
6
     Although the PECs raise only these two issue herein, questions about Saudi Arabia’s over-
designation and the filing of judicial documents will undoubtedly arise again in the near future.
When the Court implemented the existing Protective Order more than a decade ago, it emphasized
that “broad protection during the pretrial stages of litigation may be warranted without a highly
particularized finding of good cause.” ECF No. 1900 at 2 (quoting In re Agent Orange Prod. Liab.
Litig., 821 F.2d 139, 148 (2d Cir. 1987)). But in affording that initial broad protection, the Court also
recognized that protective orders based on “a general showing of good cause” – such as ECF No.
1900 – could be “modif[ied] at a later time if more specific grounds for its continuance remain
indiscernible.” Id. at 4. In April 2015, the Court addressed concerns about the indiscriminant use of
confidentiality designation employed by defendants in this litigation and sternly responded to those
concerns by directing all parties to review their designations and admonishing that if “documents
have been designated as confidential without justification, it is likely that I will impose sanctions not
only on the party that acted improperly, but on its counsel as well.” ECF No. 2946 at 2. Setting
aside whether sanctions may be warranted, Saudi Arabia’s wholesale designation of major swaths of
discovery documents as confidential, despite the absence of any classic markers justifying such
designation and with no explanation other than a description of the record custodian, may constitute
a ground for modifying the existing order if the parties cannot reach an agreement on de-
designations.

                                                               7
 
        Case 1:03-md-01570-GBD-SN Document 4235 Filed 10/26/18 Page 8 of 8



                                        Respectfully submitted,

    COZEN O’CONNOR                                    MOTLEY RICE LLC


    By: /s/ Sean P. Carter                            By: /s/ Robert T. Haefele
        SEAN P. CARTER                                    ROBERT T. HAEFELE
        For the Plaintiffs Exec. Committees               For the Plaintiffs Exec. Committees

    KREINDLER & KREINDLER LLP


    By: /s/ James P. Kreindler
         JAMES P. KREINDLER
         For the Plaintiffs Exec. Committees

cc:       The Honorable George B. Daniels via ECF
          All Counsel of Record via ECF




                                                  8
 
